This is an appeal from a judgment of the Circuit Court of Cole County, affirming an award of the Public Service Commission. The appeal was allowed to the Supreme Court in conformity with Section 5237, Revised Statutes 1929. However, the latter court found that it had no jurisdiction over the appeal because that part of said section which attemptes to provide for an appeal to the Supreme Court in Public Service Commission cases involving $7500, or less, is unconstitutional. The court transferred the case to this court.
The jurisdiction of this court to hear and determine this appeal is challenged by the respondent.
In the case of State of Missouri, at the Relation of Orscheln Brothers Truck Lines, Inc., a corporation, v. Public Service Commission of the State of Missouri, No. 18732, handed down by this court on November 9, 1936, we held that we had no jurisdiction in this class of cases. On the authority of that case, this appeal will be dismissed, and it is so ordered. All concur.